PER CURIAM:
On or about May 29, 1982, claimant was driving his 1973 Cadillac across the 35th Street Bridge from Charleston into Kanawha City, West Virginia. A bolt broke off from the bridge *290and fell, cracking claimant’s windshield. The damage was repaired at a cost of $150.00.
While respondent is not an insurer of the safety of motorists using the highways of this State, it does have the affirmative duty of using reasonable care to keep the same in reasonably safe condition. This includes bridges which are part of the State highway system. The Court is of the opinion that the record establishes negligence on the part of the respondent, and makes an award in favor of the claimant.
Award of $150.00.